Citation Nr: 0714785	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  99-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute 
gastroenteritis, claimed as stomach nausea, to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for heart disease, to 
include a history of paroxysmal atril fibrillation and mitral 
valve prolapse, also claimed as chest pain at rest with 
shortness of breath, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for shakes, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for cold sweats, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for motion sickness, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for sore hands, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for residuals of a 
left knee injury, to include a bucket handle tear of the left 
medial meniscus.

11.  Entitlement to service connection for a chronic low back 
disorder.

12.  Entitlement to service connection for shortening of the 
left leg.

13.  Entitlement to service connection for familial 
osteochondromas of the right heel, claimed as a bone spur.

14.  Entitlement to service connection for bone growth of the 
non-dominant left thumb.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1981 until 
November 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These matters were previously before the Board in November 
2000 and July 2001.  On those occasions, remands were ordered 
to accomplish additional development.  The appeal returned to 
the Board in December 2003, at which time the claims of 
entitlement to service connection for gastroenteritis, heart 
disease, chronic headaches, sleeplessness, shakes, cold 
sweats, chronic fatigue, motion sickness, and sore hands, 
were denied.  The veteran's claims of entitlement to service 
connection for residuals of a left knee injury, a chronic low 
back disorder, shortening of the left leg, a right heel 
disability and a bone growth of the non-dominant left thumb 
were also denied.  The December 2003 Board decision awarded 
service connection for residuals of a right ankle sprain and 
for bruxism and remanded for issuance of a statement of the 
case on the issue of entitlement to service connection for 
post-traumatic stress disorder(PTSD) pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, the veteran did not 
proceed to perfect his PTSD appeal.  As such, that issue is 
not for consideration here.  

The veteran appealed the Board's December 2003 denials to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2006 Order, the Court vacated the December 2003 
Board decision and remanded the matter back to the Board for 
development consistent with that order.

It is noted that in March 2007, the veteran submitted 
additional evidence to the Board.  This submission was not 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.  However, such evidence refers almost 
exclusively to the issues being remanded in the current 
decision.  Thus, the AOJ will have the opportunity to review 
such evidence prior to re-certifying the appeal to the Board.  
Moreover, while the communication submitted by the veteran 
makes a reference to his left thumb disability, this 
information only conveys current disability, which had 
already been established at the time the record was before 
the RO.  As such, the newly submitted evidence is essentially 
duplicative of evidence previously submitted as to the left 
thumb issue, and the veteran is not prejudiced by the Board's 
immediate consideration of such material.  This obviates the 
need for a remand of this issue under Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) [holding that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.]

The issues of entitlement to service connection for 
gastroenteritis, heart disease, chronic headaches, 
sleeplessness, shakes, cold sweats, chronic fatigue, motion 
sickness, and sore hands, a left knee injury, and a chronic 
low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The shortening of the veteran's left leg noted in service 
is shown to be attributable to congenital 
osteochondromatosis; the competent evidence does not 
demonstrate that such congenital condition was permanently 
worsened by active service. 

2.  Osteochondromas of the veteran's right heel and left 
thumb are shown to be congenital in nature, and the competent 
evidence does not demonstrate that such congenital conditions 
were permanently worsened by active service.




CONCLUSIONS OF LAW

1.  Shortening of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Familial osteochondromas of the right heel was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  A bone growth of the non-dominant left thumb was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
shortening of the left leg, familial osteochondromas of the 
right heel, claimed as a bone spur, and for a bone growth of 
the non-dominant left thumb.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the left leg, the record further shows that 
the veteran underwent a private limb lengthening procedure of 
the left tibia and fibula in October 1997.  
X-rays at that time revealed normal alignment and no 
radiographic evidence of complications.  The operative report 
dated in October 1997 states that a work-up revealed a limb-
length discrepancy of about 3 to 4 centimeters of the left 
lower extremity.  The pertinent preoperative diagnosis was 
limb length discrepancy of the left lower extremity.  

Regarding the right heel, private treatment records, 
including one dated in May 1998 from Mariners Hospital, 
reveal diagnosis of multiple osteochondromas.  
In June 1998, the veteran underwent private surgical removal 
of the osteochondroma of the right calcaneus with repair of 
the Achilles tendon and application of a short-leg cast.  The 
operative report shows that the veteran had a history of 
congenital osteochondromatoses.  Moreover, while VA 
examination in November 2002 did not reflect any objective 
findings relating to the right heel, the VA examiner found 
that the veteran had congenital osteochondromatoses with 
multiple involvements.  

With respect to the left thumb, VA X-rays taken in January 
1993 revealed evidence of a small sessile osteochondroma 
involving the volar aspect of the distal diaphysis and head 
of the first metacarpal.  This was associated with mild volar 
subluxation of the first metacarpophalangeal joint that was 
otherwise well maintained, without evidence of narrowing.  
There were a few subchondral cysts involving the first 
metacarpal head.  There was no evidence of acute fractures or 
dislocations.  
On VA orthopedic examination in November 2002, the veteran 
had swelling of the left thumb with pain on motion of the 
metacarpophalangeal joints.  The pertinent diagnosis was 
exostosis of the first metacarpophalangeal joint.  

Based on the foregoing, current disability has been 
established as to the left leg, right heel and left thumb.  
Therefore, the first element of a service connection claim is 
satisfied here.  

Although left leg shortening, right heel osteochondromatoses 
and left thumb extosis have been demonstrated, an award of 
service connection is not possible for these disabilities.  
Indeed, the VA orthopedic examination in November 2002 found 
that the veteran's left leg shortening was congenital in 
nature.  Similarly, the VA examiner found that the veteran's 
osteochondromatoses of the right heel, and exostosis of the 
left thumb, was congenital as well.  In this regard, it is 
noted that mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes. 38 C.F.R. § 3.303(c), 
4.9 (2006).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
and cases cited therein.  The Board acknowledges that service 
connection for a congenital disability may be awarded if the 
disability is aggravated during active service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  However, the competent evidence 
of record does not establish such aggravation here.  

In finding that there is no evidence of aggravation of the 
veteran's congenital conditions during service, the Board 
acknowledges that the service medical records do show 
treatment for a right heel bone spur in November 1988.  The 
condition was found to be mild and to require only 
conservative treatment during service.  
Although the heel spur was mentioned by way of history at 
separation, his feet were normal on clinical examination at 
that time.  Therefore, the in-service treatment records at 
most show an acute and transitory increase in right heel 
symptoms, rather than a chronic escalation of symptomatology.  
In this vein, the Board notes that temporary or intermittent 
flare-ups during service of a preexisting disorder are not 
considered aggravation of the disorder unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

As to the left leg condition, although apparently discovered 
in service, the congenital disease process that caused it 
preexisted service.  The veteran was treated conservatively 
during service for the leg-length discrepancy with orthotics 
and a heel insert.  At service separation, the tibial 
asymmetry was said to be one inch.  Although it was reported 
that the veteran still had pain, the condition was regarded 
as not significant (NS).  Thus the competent evidence does 
not demonstrate that the left leg shortening, found to be 
congenital in nature, underwent pathological advancement as a 
result of active service.  Likewise, the service medical 
records also fail to show a permanent worsening of a left 
thumb problem.  In fact, while a report of medical history 
completed in conjunction with the veteran's separation 
examination indicated multiple exostoses, there was no 
mention of the left thumb.  

For the reasons discussed above, no aggravation is 
demonstrated here, and thus the congenital disorders are not 
service-connectable.  Accordingly, the claims of entitlement 
to service connection for a left leg shortening and for a 
right heel disability must fail, on the basis that such 
conditions are not disabilities for VA compensation purposes.  
As there is a lack of entitlement under the law, the 
application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

ORDER

Service connection for shortening of the left leg is denied.

Service connection for familial osteochondromas of the right 
heel is denied.

Service connection for bone growth of the non-dominant left 
thumb is denied.


REMAND

In the present case, additional development is required prior 
to appellate adjudication of the remaining claims.  In this 
regard, as to the veteran's claims based on undiagnosed 
illness, it is noted that the Board remand in July 2001 
requested that VA examinations be provided.  The remand 
contained specific questions to be addressed by the VA 
examiner.  For example, the examiner was asked to indicate 
whether the veteran manifests any chronic disorder that could 
be considered an undiagnosed illness.  However, the VA 
examination reports are unresponsive to this inquiry.  In 
this vein, it is noted that remand instructions of the Board 
are neither optional nor discretionary.  Indeed, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Additionally, further development is also required as to the 
veteran's claims of entitlement to service connection for 
left knee and low back disabilities.  In this regard, VA 
examinations currently of record do not address the etiology 
of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination(s) to determine the most 
probable pathology of the veteran's 
disorders manifested by gastroenteritis, 
heart disease, chronic headaches, 
sleeplessness, shakes, cold sweats, 
chronic fatigue, motion sickness, and 
sore hands.  The claims file, a copy of 
this REMAND, and a copy of the February 
1998, memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies, to include 
appropriate range of motion studies, 
should be done.  A complete history, 
which includes the initial onset, 
frequency, duration, and severity of all 
complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran 
manifests any chronic disorder and, if 
so, whether it is at least as likely as 
not (more than a 50 percent chance) that 
any such disorder is related to an 
undiagnosed illness, or otherwise related 
to service either by way of incurrence or 
aggravation.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Schedule the veteran for VA 
orthopedic examination(s) to determine 
the nature and extent of any disability.  
All diagnoses should be noted.  The 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that any current left knee or low back 
disability is causally related to active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


